Exhibit 10.2

SECOND AMENDMENT OF SECURITIES PURCHASE AGREEMENT

The Securities Purchase Agreement dated September 15, 2008 between Cell
Therapeutics, Inc. (the “Company”) and Enable Growth Partners LP (“Enable”), and
to which Enable Opportunity Partners LP and Pierce Diversified Master Strategy
Fund LLC, Ena were also parties as to certain sections, as previously amended by
an Amendment to Securities Purchase Agreement dated September 23, 2008 (as so
amended, the “Securities Purchase Agreement”), is hereby further amended as
follows, on and as of September 26, 2008.

WHEREAS, Section 1.1 of the Securities Purchase Agreement provides in relevant
part:

“B Convertible Notes” means the Series B 10% Convertible Senior Notes of the
Company to be issued under a Trust Indenture between the Company and US Bank
National Association as Trustee, and of like tenor as the Convertible Notes
except for the issuance date being the Option Closing Date and the maturity date
being the fourth anniversary of the Option Closing Date.

WHEREAS, Enable is not now obligated to purchase any B Convertible Notes, but is
willing to be required to purchase $14,210,526 principal amount of B Convertible
Notes forthwith for $14,210,526 cash— if and only if the amendments provided for
in this Second Amendment are effected.

WHEREAS, the Company wishes to obtain the right to require such purchase,
forthwith, of $14,210,526 principal amount of B Convertible Notes (on the
amended terms provided for in this Second Amendment) for $14,210,526 cash by
Enable, and to exercise such right immediately.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. The Securities Purchase Agreement is hereby amended to provide that all
references therein to B Convertible Notes shall have, instead of the meaning
quoted in the Recitals above, the following meaning:

“the Series B 15.5% Convertible Senior Notes of the Company to be issued under a
Trust Indenture between the Company and US Bank National Association as Trustee,
and of like tenor as the Convertible Notes except for the interest rate being
15.5% per annum, the issuance date being the Option Closing Date, the maturity
date being the fourth anniversary of the Option Closing Date and the Make Whole
Payment being $0.62 per $1.00 principal amount.”

2. “Option” means the option of the Company set forth in Section 5.1 to require
the purchase by Enable from the Company of, and the sale by the Company to
Enable of, $14,210,526 principal amount of B Convertible Notes for $14,210,526
cash on the Option Closing Date.



--------------------------------------------------------------------------------

3. The figures set forth on the signature page of the Securities Purchase
Agreement for Enable’s “Total Option Subscription Amount” and “Principal Amount
of B Convertible Notes” are both hereby changed to “$14,210,526 .”

4. Section 5.1 of the Securities Purchase Agreement is hereby amended to read in
full as follows:

“Option Put Exercise. The Company shall have the right (but not the obligation),
exercisable on or after September 26, 2008, to require Enable to purchase from
the Company $14,210,526 principal amount of B Convertible Notes, in exchange for
$14,210,526 cash, at the Option Closing to be held on the Option Closing Date.
There shall be no preconditions to such right to exercise.”

5. The Company hereby exercises the Option.

6. Notwithstanding the timing for the Option Closing Date established in the
definition of “Option Closing Date” in Section 1.1 of the Securities Purchase
Agreement, the Option Closing shall, provided that all conditions precedent to
Enable’s obligations to pay for the B Convertible Notes and the Company’s
obligations to deliver the B Convertible Notes have been satisfied or waived on
or before such date, occur on September 29, 2008 (i.e., it is agreed that the
Option Closing Date is to be September 29, 2008).

7. At the Option Closing, the Company and Enable shall enter into a mutual
general release, in a form which has already been mutually agreed.

8. Except as expressly set forth in this Second Amendment, the Securities
Purchase Agreement remains unchanged and in full force and effect.

 

CELL THERAPEUTICS, INC. By:   /s/ James Bianco

 

ENABLE GROWTH PARTNERS LP By:   /s/ Brendan O’Neil

 

As Agreed: ENABLE OPPORTUNITY PARTNERS LP By:   /s/ Brendan O’Neil

 

PIERCE DIVERSIFIED MASTER STRATEGY FUND LLC, ENA By:   /s/ Brendan O’Neil

 

2